Citation Nr: 1521890	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a partial loss of the right ear.

2. Entitlement to an effective date prior to April 8, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to a compensable rating for a laceration of the right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to August 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) and a March 2010 rating decision of the Houston, Texas RO.  The December 2008 rating decision, in pertinent part, granted service connection for PTSD, effective September 24, 2007.  The March 2010 rating decision, in pertinent part, denied service connection for a partial loss of the right ear and denied a compensable rating for a laceration of the right middle finger.  An interim March 2013 rating decision found the December 2008 rating decision was based on clear and unmistakable error (CUE) and assigned April 8, 2008 as the effective date of service connection for PTSD.  The Veteran's claims file is now in the jurisdiction of the Houston, Texas RO.  In March 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

The Veteran's appeal seeking service connection for partial loss of the right ear has been characterized and developed as a claim to reopen a February 1987 denial of service connection for partial loss of the right ear.  For reasons that will be explained below, the Board finds that this matter requires de novo review.  

The issues of service connection for a partial loss of the right ear and regarding the rating for a laceration of the right middle finger are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1. An unappealed August 1994 decisional letter and an unappealed October 1999 rating decision denied the Veteran service connection for PTSD; clear and unmistakable error (CUE) in those decisions has not been alleged.
 
2. After the October 1999 rating decision, the first communication from the Veteran evidencing an intent to file a claim of service connection for PTSD was received on April 8, 2008.


CONCLUSION OF LAW

An effective date prior to April 8, 2008, for the award of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2013 statement of the case provided notice on the "downstream" issue of entitlement to an earlier effective date for the award of service connection and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

All evidence relevant to the appellant's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the March 2015 hearing before the undersigned focused on the issue of entitlement to an effective date prior to April 8, 2008, for the grant of service connection of PTSD.  The undersigned explained the law governing effective dates of awards of service connection (including as pertinent here when there is a prior final decision on a claim of service connection for the specific disability at issue), and what type of evidence (and circumstances) might warrant the benefit sought.  The testimony elicited and presented focused on what is necessary to establish an earlier effective date for service connection.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claim.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  Where new and material evidence other than service department records has been submitted to reopen a prior claim for service connection, the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  §§ 3.159(a), (c); 3.400(q).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

If at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3); see Blubaugh v. McDonald, No. 2013-7119, 2014 WL 6890619, at *4 (Fed. Cir. Dec. 9, 2014) (finding section 3.156(c) only applies 'when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.'  New and Material Evidence, 70 Fed.Reg. at 35,388 (emphasis added)."  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran filed a claim of service connection for PTSD in May 1994.  An unappealed August 1994 decisional letter denied him service connection for PTSD after he failed to respond to a June 1994 request for a detailed description of his alleged in-service stressor.  He again filed a claim of service connection for PTSD again in August 1999, and an unappealed October 1999 rating decision denied service connection for PTSD based on a finding that there was no current competent diagnosis of PTSD.  

The Veteran filed a claim for increased compensation for his service-connected disabilities on September 24, 2007.

A March 2008 VA mental health note shows the Veteran reported that he was concerned with being compensated for PTSD; R/O (rule out)  PTSD was diagnosed.

The Veteran filed a claim of service connection for PTSD on April 8, 2008.

The RO requested the Veteran's personnel records from the National Personnel Records Center (NPRC) in August 2008; they were received in September 2008.  

The December 2008 rating decision on appeal granted service connection for PTSD based, in part, on a finding that his service treatment records corroborated his alleged in-service stressor.  His service personnel records were not listed as evidence and not noted to provide a basis for the grant.  An effective date of September 24, 2007 was assigned for the grant of service connection, based on a finding it was the date he filed a claim for increased compensation for his service-connected disabilities.  

In his January 2009 notice of disagreement, the Veteran reported a claim he had filed more than 10 years earlier was denied and requested retroactive payment. 

A March 2009 report of contact shows the Veteran reported his PTSD affected his employability at the time he was previously denied service connection in October 1999.

In a March 2009 statement, the Veteran contended the effective date of service connection for PTSD should be when he initially filed a claim for service connection more than 10 years earlier.  

An interim March 2013 rating decision found the December 2008 rating decision was based on CUE and assigned April 8, 2008 (the date of claim) as the effective date of service connection for PTSD.  The rating decision noted the change would not affect the Veteran's compensation or cause him to owe money to VA.  

At the March 2015 Board hearing, the Veteran asserted he was entitled to an earlier effective date for the grant of service connection for PTSD because even though he had not appealed the prior denial, he had PTSD at that time, and it affected his employability.  He said he moved frequently and was homeless at times, which hindered his ability to pursue service connection for PTSD.  His representative asserted he filed a claim of service connection for PTSD in September 2007.  

Initially, the Board notes the RO's March 2013 decision to revise the effective date for the grant of service connection for PTSD from September 24, 2007 to April 8, 2008, but not create an overpayment for the Veteran renders moot consideration of entitlement to an effective date for the grant of service connection for PTSD between September 24, 2007 and April 8, 2008.  Accordingly, the Board will only consider whether an effective date prior to September 24, 2007 is warranted (as such would impact of his compensation).  

As new and material evidence was not received within a year following the unappealed August 1994decision, that decision is final based on the evidence then of record and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  As new and material evidence was also not received within a year following the October 1999 decision, that decision likewise is final based on the evidence then of record, and is not subject to revision in the absence of CUE.  The Veteran has not alleged CUE in the prior decisions, and there is no legal authority for the Board to otherwise set aside the finality of those decisions.  

As was noted earlier, the December 2008 rating decision granted the Veteran service connection for PTSD, in part on the basis of his service treatment records corroborating his alleged in-service stressor.  Notably, his service treatment records were associated with the records at the time of the prior denials.  His service personnel records were not listed as evidence in the December 2008 rating decision and did not form a basis for the grant of service connection for PTSD.  Even though the personnel records were received in September 2008 (after the prior denials), they were not relevant to the issue of service connection for PTSD.  Because the grant of service connection for PTSD was not based all or in part on the service personnel records received in September 2008, an earlier effective date under 38 C.F.R. § 3.156(c)(3) is not warranted.  See Blubaugh v. McDonald, No. 2013-7119, 2014 WL 6890619, at *4 (Fed. Cir. Dec. 9, 2014).  

The critical question in this matter is whether following the October 1999 rating decision, and prior to September 24, 2007, there was a communication from the Veteran expressing an intent to seek service connection for PTSD.  A close review of the record found that the first communication from the Veteran to VA (expressing intent to seek service connection for PTSD following the October 1999 rating decision) was received on April 8, 2008.  

The Board recognizes the Veteran's assertions that he is entitled to an earlier effective date for the grant of service connection for PTSD because he had and was affected by the disorder prior to April 8, 2008.  That brings the analysis back to the law governing finality of prior rating decisions.  Under such circumstances the effective date of an award of service connection is not based on the earliest medical evidence showing treatment for the disability at issue, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 382.  Because the Veteran is not shown to have filed a claim of service connection for PTSD between October 1999 and September 24, 2007, VA is precluded from granting an effective date for the award of service connection for PTSD prior to that date.  

In light of the foregoing, the Board finds that an effective date prior to April 8, 2008 for the award of service connection for PTSD is not warranted under the governing law and regulations, and that the appeal in this matter must be denied.  

ORDER

An effective date prior to April 8, 2008 for the award of service connection for PTSD is denied.


REMAND

A February 1987 rating decision denied the Veteran service connection for a partial loss of the right ear based on a finding that such disability was due to his own willful misconduct.  A January 1987 VA administrative decision had found the partial loss of his right ear to be a result of his own willful misconduct because there was an indication in his service treatment records that his being under the influence of alcohol led to the injury.  Under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  In this case, the Veteran's service personnel records were received by VA in September 2008.  These service department records were not previously considered in the February 1987 rating decision.  They are pertinent because the Veteran contends the partial loss of his right ear was not the result of his own willful misconduct and argued his service personnel records corroborate his contention as they do not show he was disciplined for misconduct in service.  Given the submission of these new service department records, the Veteran's service connection claim must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c).  The claim must be remanded for initial de novo review by the RO.

The Veteran's service-connected laceration of the right middle finger is currently rated 0 percent under 38 C.F.R. § 4.124a, Code 8699-8612 (by analogy to neuritis of the lower radicular group).  The most recent VA examination to evaluate this disability was in January 2010 (more than five years ago).  The examiner found the Veteran had a loss of sensory perception of the right middle finger, but that there was no limitation of motion due to his scar.  At the March 2015 Board hearing, the Veteran asserted his finger does not bend like it is supposed to.  In light of the allegation of worsening, and the lengthy intervening period the Board finds that a contemporaneous examination to assess the disability is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his right middle finger from October 2009 to the present (to specifically include treatment at the Houston, Texas VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2. The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected laceration of the right middle finger.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Assess the current severity of the Veteran's service-connected laceration of the right middle finger.  [The examiner must be provided a copy of the criteria for rating hand  and scar disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the hand and scars.]  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.) and findings as to whether there is mild, moderate, or severe incomplete, or complete, paralysis of the lower radicular group.  All clinical findings should be reported in detail.  It should specifically be note whether there is ankylosis (or the equivalent) of the right middle finger (and if so, the position of ankylosis) and whether there is an unstable or painful scar (or the equivalent).

The examiner must explain the rationale for all opinions.

3. After any further development deemed necessary, the AOJ should review the entire record and readjudicate de novo the claims of service connection for a partial loss of the right ear and seeking a compensable rating for a right middle finger laceration.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


